Determination unanimously confirmed and petition dismissed. Memorandum: The record contains substantial evidence to support the determination that petitioner possessed contraband. The misbehavior report and the testimony of the reporting officer who discovered the contraband were not rebutted and a razor blade was discovered during a search of petitioner’s property while petitioner was confined in the Special Housing Unit (see, People ex rel. Vega v Smith, 66 NY2d 130; Matter of Smith v Coughlin, 111 AD2d 503; Matter of Kotler v LeFevre, 111 AD2d 584; Matter of Gonzales v LeFevre, 105 AD2d 909). We note that our conclusion is based upon the hearing record, without reference to affidavits attached to respondents’ answer. (Article 78 proceeding transferred by order of Supreme Court, Cayuga County, Contiguglia, J.) Present—Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.